                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF NEW YORK



     UNITED STATES OF AMERICA
                                                                 APPLICATION AND
                                                                 ORDER OF EXCLUDABLE DELAY
                     -V-

                                                                   Case No.
                                                                              2O-CR-I0I

         The Unit    States of America and the defendant hereby jointly request that the time period from
            2>h/-L^                       ^^;£2_^be excluded from the computation ofthe time period within which
        ( )V an information or indictment must be filed, or(XW)
        (^ trial ofthe charges against defendant must commence. (XC)
The parties seek the exclusion of the foregoing period because

         (        they are engaged in plea negotiations, which they believe are likely to result in a disposition ofthis
case without trial, and they require an exclusion oftime in order to focus efforts on plea negotiations without the risk
that they would not, despite their diligence, have reasonable time for effective preparation for trial,
        ()        they need additional time to prepare for trial due to the complexity of case,
        ( )                                                                                                            •

        The defendant states that he/she has been fully advised by counsel of his/her rights guaranteed under the
Sixth Amendment to the Constitution; the Speedy Trial Act of 1974, 18 U.S.C. §§ 3161-74; the plan and rules of
this Court adopted pursuant to that Act; and Rule 50(b)ofthe Federal Rules of Criminal Procedure. The defendant
understands that he/she has a right to be tried before ajury within a specified time not counting periods excluded.


defendant                                                        For U.S. Attorney, E.D.N.Y


Coun^for Defendant


         The joint application ofthe United States of America and the defendant having been heard at a proceeding
on the date below, the time period from                 o        to     *3^.3y^'Z-O               is hereby excluded in
computing the time within which( )an information or indictment must be filed or           fria' iriust commence. The
Court finds that this exclusion of time serves the ends ofjustice and outweigh the interests of the public and the
defendant in a speedy trial for the reasons discussed on the record and because
              given the reasonable likelihood that ongoing plea negotiations will result in a disposition ofthis case
without tml,the exclusion oftime will allow all counsel to focus their efforts on plea negotiations without the risk
that they would be denied the reasonable time necessary for effective preparation for trial, taking into account the
exercise of due diligence.



         SO ORDERED.


Dated: Brooklyn, N.Y
                                                                        s/ Peggy Kuo
                                                                                         Magistrate Judge
